It summarily rejected the State's argument that the good faith exception
                prevents the exclusion of the blood test results in this case.
                            The State now appeals and raises two issues: (1) whether the
                district court erred by finding that the State needed to obtain a search
                warrant before drawing blood from Newcomer and (2) whether the district
                court erred by not determining if the good faith exception precluded
                suppression of the results of the blood test.
                Standard of review
                            "Suppression issues present mixed questions of law and fact."
                Johnson v. State, 118 Nev. 787, 794, 59 P.3d 450, 455 (2002), overruled on
                other grounds by Nunnery v. State, 127 Nev.             , 263 P.3d 235, 250-51
                (2011). "[We] review [ ] findings of fact for clear error, but the legal
                consequences of those facts involve questions of law that we review de
                novo." State v. Beckman, 129 Nev.               , 305 P.3d 912, 916 (2013). In
                addition, we review the constitutionality of a statute de novo.       State v.
                Hughes, 127 Nev.      „ 261 P.3d 1067, 1069 (2011).
                The district court did not err by finding that a warrant was required for
                the blood draw
                            The State argues that a warrant was not required for the
                drawing of a blood sample from Newcomer because NRS 484C.160
                established Newcomer's implied consent for the search. It does not argue
                that any other exception to the warrant requirement applies.
                            Newcomer argues that the warrantless blood draw was illegal
                because the McNeely decision made NRS 484C.160's implied consent
                provision unconstitutional and he did not otherwise consent to having his
                blood drawn.
                            A blood draw is a search that is governed by the Fourth
                Amendment to the United States Constitution's prohibition against
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                unreasonable searches and seizures.      Schmerber v. California, 384 U.S.
757, 767 (1966). Thus, a warrant or a recognized exception to the warrant
                requirement is necessary to justify a blood draw.     McNeely, 569 U.S. at
                    133 S. Ct. at 1558. Because no warrant was issued for the drawing
                of Newcomer's blood, an exception to the warrant requirement must
                apply for this to be a lawful search. See id.
                            In Byars, we determined that NRS 484C.160's implied consent
                provision, which authorizes a law enforcement officer to compel a driver to
                submit to a blood draw in certain circumstances, violates the Fourth
                Amendment to the United States Constitution. 130 Nev. at , P.3d
                at . Since NRS 484C.160 could not constitutionally authorize the
                warrantless blood draw, the district court correctly found that the
                warrantless blood draw violated the Fourth Amendment.
                The district court erred by failing to analyze whether the good faith
                exception applies
                            The State argues that the good faith exception applies in this
                case because the police officer who ordered the blood draw complied with a
                then-valid Nevada statute and controlling appellate decisions when
                conducting the search. Newcomer argues that the good faith exception
                does not apply because McNeely merely clarified then-existing appellate
                caselaw.
                            The United States Constitution does not require the exclusion
                of evidence obtained in violation of the Fourth Amendment.        Arizona v.
                Evans, 514 U.S. 1, 10 (1995). Instead, the exclusionary rule is a judicial
                remedy whose purpose is to deter violations of the Fourth Amendment.
                United States v. Leon, 468 U.S. 897, 906 (1984); see also State v. Allen, 119
Nev. 166, 172, 69 P.3d 232, 236 (2003) ("Exclusion is only appropriate
                where the remedial objectives of the exclusionary rule are served.").
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                               The good faith exception precludes the exclusion of evidence
                  "when the police conduct a search in 'objectively reasonable reliance' on a
                  warrant later held invalid." Davis v. United States, 564 U.S. „ 131
S. Ct. 2419, 2428 (2011) (quoting Leon, 468 U.S. at 922). The good faith
                  exception also prevents the exclusion of evidence obtained in a warrantless
                  search that was conducted in reasonable reliance on either "binding
                  appellate precedent" or a then-valid statute. Id. at , 131 S. Ct. at 2429
                  (holding that reasonable reliance on controlling appellate caselaw
                  constitutes good faith); Illinois v. Krull, 480 U.S. 340, 349-50 (1987)
                  (holding that reasonable reliance on a statute constitutes good faith).
                               In the present case, the district court summarily concluded
                  that it did not need to consider if the good faith exception applied because
                  it found that the warrantless blood draw violated the Fourth Amendment
                  of the United States Constitution. It did not address whether the blood
                  draw complied with a then-valid statute or binding appellate precedent.
                  Therefore, the district court erred by failing to analyze whether the blood
                  draw met the good faith exception.
                  Conclusion
                               NRS 484C.160's implied consent provision violates the Fourth
                  Amendment of the United States Constitution. Therefore, the district
                  court properly concluded that the statute did not exempt the search from
                  the Fourth Amendment's warrant requirement. However, the district
                  court erred when it failed to address whether the good faith exception
                  prevents the exclusion of the evidence obtained in this search. Therefore,
                  we




SUPREME COURT
        OF
     NEVADA
                                                        4
(01 1947A    ae
                             ORDER the district court's order granting Newcomer's motion
                 to suppress REVERSED AND REMAND this matter to the district court
                 for proceedings consistent with this order.




                                                                             , C.J.
                                                     Gibbons


                                                                                 J.



                                                                                 J.
                                                     Hardesty


                                                      1       0
                                                     Parraguirre


                                                     \--; 1Th(4-91 ( raes3       J.
                                                     Douglas




                                                                  yrv
                                                                             ,   J.
                                                     Saitta


                 cc: Hon. James M. Bixler, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Kirk T. Kennedy
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    e